Title: Council of War, 12 June 1777
From: Council of War
To: 



[Middle Brook, 12 June 1777]

At a Council of General Officers held at Head Qrs at Middle Brook, the 12th day of June 1777. Present His Excellency, the Commander in Cheif[.] Majors General Greene[,] Lord Stirling[,] Stephen[,] Lincoln[.] Brigadrs Maxwell[,] Knox[,] Varnum[,] Wayne[,] Muhlenberg[,] Weedon[,] Woodford[,] Scott[,] Conway.
His Excellency, the Commander in Cheif, informed the Council, that from various intelligence and many concurring circumstances, it was evident, General Howe had collected nearly the Whole of his Force at Brunswic in Jersey—that it appeared to him beyond doubt, that General Howe, had One of two Objects in view—either the defeat of the Army under his immediate command—or to possess himself of philadelphia

—he stated the importance of the Highland passes & of the Fortifications on the North River, in & contiguous to the Highlands, And then proposed the following Questions.
Question, Will it be expedient in the present conjuncture of things & from the information received, to draw any & what part of the Troops stationed at Peeks Kills near the Highlands, to reinforce this Army?
Answer—All The Troops should be drawn from Peeks Kills to reinforce the Army in Jersey, except One thousand effectives of the Continental Regiments—This Number with the Convalescents & such Militia as are there & can be occasionally drawn in, is esteemed sufficient to defend the posts there under the present Appeareances of Affairs.
Question Will it not be necessary to post Troops at Morristown to preserve it, as a post of Communication? If it will, what number of Men whould be stationed there?
Answer It will be necessary to maintain that post—The Detachment of Connecticut Troops under Lieutt Colo. Butler & the Two Wyoming Independent Companies should be employed in that service.
Question, What will be the best mode of promotion of Feild & Other inferior Officers in the Army?
Answer All Officers below the rank of a Major, should rise regimentally. Officers of that rank & superior, should be promoted on a larger Scale, Viz. on the line of their State. These Rules however, though they should be observed in general cases, where there lies no objection, should not be established as conclusive, or prevent promotion for particular merit.

Original MinutesRob. H: Harrison Secretary
